Per Curiam,
The facts of this case sufficiently appear in the adjudication of the learned auditing judge. As stated by appellant, there was a petition and a demurrer thereto, but they were practically superseded by the proceedings on the settlement of the executor’s account.
The assignments of .error are to the action of the court in banc dismissing appellant’s twelve exceptions to the adjudication and confirming the latter. The controlling question presented by the specifications was fully considered and correctly decided by the learned auditing judge. It is unnecessary to add anything to what he has so well said, and we therefore affirm the decree on his opinion and dismiss the appeal at appellant's costs.